DETAILED ACTION
	This office action is in response to the application and claims filed on March 26, 2020.  This application claims foreign priority to June 7, 2019 (JP ‘934).
Claims 1-13 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 26, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (four (4) pages) were received on March 26, 2020.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-13 are allowed.  Claim 1 is the sole pending independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see attached PTO-892 references A-G and N; IDS dated March 26, 2020) does not expressly teach or reasonably suggest, in combination, each claim limitation for a wavelength converter (WC) that is comprised of the structural features of the claim body (claim 1), and in particular the material compositions of the first/second layers of a this single crystal with polarization reversed regions to each other.  The defined selectable material compositions of R, A, and M found in claim 1 are neither expressly taught or reasonably suggested for such a combined WC that employs 180 degree reversed polarization reversal in a single crystal.  Much of the prior art of record uses Lithium Niobate and Lithium Tantalate for the nonlinear crystal.  However, at least a similar RAMO4 single crystal / substrate is discussed at least in Applicant’s own Ueta et al. ‘213 and Ryoki et al. ‘981 references (attached PTO-892 refs. A-B), but this crystal is not employed as currently in claim 1, and the intended functional usage for such is not reasonably suggested with clear motivation or reason to combine with different prior art.  Applicant cites to specific advantages of using this RAMO4 type crystal in the specification with particular second harmonics (also in dependent claims 5-13).  As an aside, at least Ryoki et al. ‘981 is not available as usable prior art under either 35 U.S.C. 102 or 35 U.S.C. 103.  Accordingly, the Examiner is unable to present a prima facie case of obviousness for claim 1 under the requirements of 35 U.S.C. 103.  Claims 2-13 are allowed at least as being dependent upon claim 1.  


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-G and N:

-References A and B to Ueta and Ryoki are from the same Assignee and at least one same inventor and use the RAMO4 single crystal / substrate.
-References C and D to Ota and Muramatsu are pertinent to WC devices with polarization reversed regions in a nonlinear optical crystal substrate.

-Reference G to Furuya is pertinent to the state of the art of WC elements using elements selected from a group as listed in the Abstract.
-Reference N to JP ‘862 is pertinent to polarization reversal and using upper and lower buffer layers around the reversal regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 23, 2021